Case 1:18-cv-02573-TWP-DLP Document 15 Filed 01/18/19 Page 1 of 3 PageID #: 51



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 KELLY THACKER,                              )
 KRIS HALL, and                              )
 KELLY COOPER,                               )
 on behalf of themselves and                 )
 others similarly situated,                  )
                                             )
                Plaintiffs,                  ) CASE NO. 1:18-cv-2573-TWP-DLP
                                             )
         v.                                  )
                                             )
 ULTIMATE HOME SERVICES, LLC,                )
                                             )
                Defendant.                   )

     DEFENDANT’S UNOPPOSED MOTION FOR APPROVAL OF SETTLEMENT

        Defendant Ultimate Home Services, LLC (“Ultimate Home”) submits the following

motion requesting the Court to approve the individual settlements in this matter, and in support,

states as follows:

        1.     On August 21, 2018, plaintiffs Kelly Thacker, Kris Hall, and Kelly Cooper

(collectively, “Plaintiffs”) filed a complaint on behalf of themselves and others similarly situated

and alleged that Ultimate Home failed to compensate plaintiffs for overtime wages earned in

violation of the Fair Labor Standards Act (“FLSA”).

        2.     Ultimate Home denies Plaintiffs’ allegations.

        3.     Plaintiffs did not move for collective and/or class certification.

        4.     In reviewing an FLSA settlement, the “Court must determine whether the proposed

settlement is a fair and reasonable resolution of a bona fide dispute over FLSA provisions.” Butler

v. Am. Cable & Tel., LLC, No. 09 CV 5336, 2011 WL 4729789, at *9 (N.D. Ill. Oct. 6, 2011).




24169963.1
Case 1:18-cv-02573-TWP-DLP Document 15 Filed 01/18/19 Page 2 of 3 PageID #: 52



        5.      Here, there is a bona fide dispute over FLSA provisions. Ultimate Home denies that

it required Plaintiffs to work in excess of 40 hours each week or that it failed to pay Plaintiffs for

all hours and wages earned by them.

        6.      The parties have resolved their bona fide dispute by entering into a settlement, a

copy of which is attached as Exhibit A.

        7.      The proposed settlement is a fair and reasonable resolution of the parties’ bona fide

dispute.

        8.      In determining whether an FLSA settlement is fair and reasonable, courts generally

examine four factors: (1) whether the parties fairly and honestly negotiated the settlement; (2)

whether serious questions of law and fact exist which place the ultimate outcome in doubt; (3)

whether the value of immediate settlement outweighs the mere possibility of future relief after

protracted litigation; and (4) whether, in the judgment of the parties, the settlement is fair and

reasonable. Cannon v. Time Warner NY Cable LLC, 2015 WL 4498808 (D. Colo. July 24, 2015).

Each of these factors is satisfied in this case.

           9.   The entire settlement was the result of extensive arm’s lengths negotiations

undertaken by the parties’ counsel in good faith. Although questions of law and fact exist, namely

whether Plaintiffs worked overtime hours, the value of an immediate settlement outweighs future

potential relief, and both Plaintiffs’ counsel and Ultimate Home’s counsel are satisfied that the

amounts agreed upon represent fair compensation and are the best course of action for each of the

three Plaintiffs.

        WHEREFORE, defendant Ultimate Home, LLC respectfully requests that the Court

approve the settlement agreement attached as Exhibit A.




                                                   2
24169963.1
Case 1:18-cv-02573-TWP-DLP Document 15 Filed 01/18/19 Page 3 of 3 PageID #: 53



                                               Respectfully submitted,

                                               /s/Michael C. Terrell
                                               Michael C. Terrell, #2124-49
                                               Erin T. Escoffery, #31960-29
                                               Taft Stettinius & Hollister LLP
                                               One Indiana Square, Suite 3500
                                               Indianapolis, IN 46204-2023
                                               713-3500 – phone
                                               713-3699 – fax
                                               mterrell@taftlaw.com
                                               eescoffery@taftlaw.com

                                               Counsel for Defendant
                                               Ultimate Home Services, LLC


                                 CERTIFICATE OF SERVICE

        I hereby certify that on January 18, 2019, I electronically filed the foregoing with the clerk

of the court by using the CM/ECF system. Notice of this filing will be sent to the following parties

by operation of the Court’s electronic filing system. Parties may access this filing through the

Court’s system.

        Jason P. Cleveland
        CLEVELAND LEHNER CASSIDY
        jason@clcattorneys.com

        Spense Garrett Benge
        CLEVELAND LEHNER CASSIDY
        spenser@clcattorneys.com


                                               /s/Michael C. Terrell
                                               Michael Terrell




                                                  3
24169963.1
